UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6397


MY’KA EL,

                     Plaintiff - Appellant,

             v.

R. REESE, Officer,

                     Defendant - Appellee,

             and

CHARLOTTE MECKLENBURG POLICE DEPARTMENT; M. SULLIVAN,
Officer; S. SELOGY, Officer; FNU MEYERS, Officer; FNU AGAPE, Officer; K.
S. KODAD, Officer; FNU ISSAC, Officer; FNU AIRTONE, Lieutenant;
S. MOBLEY; T. MOORE; T. WILSON; J. FLETCHER, Officer; J. PARKER; P.
MOORE; L.B. DIGGS; B. BUTLER; NURSE FNU GREEN, Sergeant; M. W.
WOMBLE; M. T. RETORT; B. SCAREY; T. CASTANO; FNU STOUTS,
Sergeant; R. MONROE; J. H. FRISON; R. BURNETT; BRADON JOLLY, North
Carolina State Trooper; W. L. CANTER; COOPER JERRELL, Mecklenburg
County Sheriff; FNU EASON; FNU STREET, Sergeant; FNU GANT, Sergeant;
FNU HOOD, Officer; R. CHAPMAN, Mecklenburg County Magistrate,

                     Defendants.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:16-cv-00051-RJC-DCK)


Submitted: July 27, 2017                                      Decided: August 1, 2017
Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


My’Ka El, Appellant Pro Se. Daniel Edward Peterson, CITY ATTORNEY’S OFFICE,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      My’Ka El appeals the district court’s orders denying his motion for the

appointment of counsel and denying relief on his 42 U.S.C. § 1983 (2012) complaint.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. El v. Reese, 3:16-cv-00051-RJC-DCK (W.D.N.C.

Aug 18, 2016 & Feb. 28, 2017). We deny El’s motion seeking a restraining order and the

appointment of counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                           AFFIRMED




                                           3